NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS MUNIZ-LARIOS,                         No.    17-72344

                Petitioner,                     Agency No. A200-149-185

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**
                                 Las Vegas, Nevada

Before: KLEINFELD, D.M. FISHER,*** and BENNETT, Circuit Judges.

      Jose Luis Muniz-Larios, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order upholding the immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
judge’s (“IJ”) denial of cancellation of removal and withholding of removal.1 We

have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     The BIA upheld the denial of cancellation of removal because it

determined that Muniz-Larios’s 2011 voluntary departure was a presence-breaking

event that prevented him from establishing the required ten years of continuous

presence in the United States. See 8 U.S.C. § 1229b(b)(1)(A). We review the

BIA’s determination for substantial evidence. See Ibarra-Flores v. Gonzales, 439

F.3d 614, 618 (9th Cir. 2006).

      A voluntary departure is a presence-breaking event “when the alien has been

informed of, and has knowingly and voluntarily consented to, the terms” of the

voluntary departure. Id. at 620. There is substantial evidence supporting the

BIA’s determination that Muniz-Larios had been informed of his rights and

knowingly and voluntarily accepted voluntary departure. Indeed, Muniz-Larios

testified that he was given a choice to depart voluntarily or proceed before an

immigration judge, and that he chose to depart voluntarily to avoid further

detention. The record also includes the Form I-213, which states that Muniz-



1
  Muniz-Larios does not challenge the BIA’s denial of asylum based on
untimeliness. And he has forfeited any challenge to the BIA’s denial of relief
under the Convention Against Torture (“CAT”) because he merely mentions CAT
relief standards with no argument as to why we should grant the petition as to the
denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.
1996).

                                          2
Larios had elected voluntary departure after reading the Form I-826 and telling the

deportation officer that he understood the Form I-826. The Form I-826 informed

Muniz-Larios of his right to choose between having a hearing before an

immigration judge or voluntarily returning to his country without a hearing.

      Muniz-Larios’s arguments challenging the BIA’s finding that he knowingly

and voluntarily accepted voluntary departure are unavailing. Contrary to Muniz-

Larios’s assertion, he unambiguously testified that he had been informed of his

options. That the Form I-826 is not part of the record is irrelevant because the IJ

took judicial notice of the form, and Muniz-Larios makes no argument that it was

improper for the IJ to do so. And significantly, he does not contest that the officer

had provided him with the form and that he had read it. His argument that there is

no signed statement showing that he waived his right to appear before an

immigration judge also fails, as he cites no authority to support that a signed

waiver is required to show that he knowingly and voluntarily accepted voluntary

departure.

      In sum, because substantial evidence supports the BIA’s determination that

Muniz-Larios failed to establish the required ten years of continuous presence, it

properly denied cancellation of removal.

      2.     The BIA denied withholding of removal because Muniz-Larios had

failed to show the required nexus between the alleged harm and his claimed


                                           3
particular social group of family members. See 8 U.S.C. § 1231(b)(3); Zetino v.

Holder, 622 F.3d 1007, 1015–16 (9th Cir. 2010). We review the BIA’s

determination for substantial evidence. See Zetino, 622 F.3d at 1012. The

evidence shows that Muniz-Larios’s uncle had been killed and that other family

members had been threatened. But no evidence supports that the killing or threats

occurred because of their family membership. Thus, substantial evidence supports

the BIA’s lack-of-nexus determination, and it properly denied withholding of

removal.

      PETITION DENIED.




                                        4